DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-12, and 14-22 re allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for providing a second user with limited access session to a first user's computing resources through a delegation login package and offline token. Independent claim 1 identifies the uniquely distinct features of “receiving, at a server and from a delegate user device, a delegate login package
comprising an offline token and delegate credentials, wherein the offline token is generated at an offline user device and transmitted to the delegate user device for enabling the delegate user device to access access-controlled content associated with the offline user device; validating, by the server, the delegate login package by comparing the delegate credentials with delegate information stored in the offline token; 
establishing a delegated session between the delegate user device and the access-
controlled content stored on the server in response to validating the delegate login package, wherein the delegated session is established according to an access policy, delegation rights, and an expiration parameter stored in the offline token; and terminating the delegated session according to the expiration parameter”. Independent receiving, at a server and from a delegate user device, a delegate login package comprising an offline token and delegate credentials, wherein the offline token is generated at an offline user device and transmitted by text message to the delegate user device for enabling the delegate user device to access access-controlled content associated with the offline user device; validating, by the server, the delegate login package by comparing the delegate credentials with delegate information stored in the offline token; and establishing a delegated session between the delegate user device and the access-controlled content stored on the server in response to validating the delegate login package, wherein the delegated session is established according to an access policy, delegation rights, and an expiration parameter stored in the offline token”. Independent claim 20 identifies the uniquely distinct features of “receiving, at a server and from a delegate user device, a delegate login package comprising an offline token and delegate credentials, wherein the offline token is generated at an offline user device and transmitted by a personal area network (PAN) to the delegate user device for enabling the delegate user device to access access-controlled content associated with the offline user device; validating, by the server, the delegate login package by comparing the delegate credentials with delegate information stored in the offline token; and establishing a delegated session between the delegate user device and the access-controlled content stored on the server in response to validating the delegate login package, wherein the delegated session is established according to an access policy, delegation rights, and an expiration parameter stored in the offline token”. The closest prior art, Monjas Llorente .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437